Appellant, from the record, appears to have filed no briefs in this cause, and the same is submitted upon the brief of appellee, prepared in accordance with rule 42 (142 S.W. xiv), governing the submission of cases in this court. We are of the opinion that the judgment in this cause should be affirmed. Appellant appears to have filed but one assignment in the court below, which, as contained in the transcript and presented in appellee's brief, raises a question of jurisdiction by exception to the third count of appellee's petition. In the trial, however, this count of the petition was wholly ignored. No right of recovery was predicated thereon by the court's charge, no evidence in support thereof was pointed out, and we therefore conclude that under such circumstances it must be held to have been waived. So determining, we conclude that the judgment should be affirmed, and it is so ordered.
Affirmed.
HALL, J., not sitting. *Page 305